                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA


KOLBY DUCKETT,                                             *
DAVID SCHILLING, and                                       *
DAVID HOLLOWAY,                                            *
                                                           *
       Plaintiffs,                                         *
                                                           *
v.                                                         *
                                                           *       Docket No. 1:19-cv-00295
CHIEF BRIAN HICKMAN, individually,                         *
and in his official capacity as the Police                 *
Chief of the City of Collegedale,                          *
                                                           *
TED ROGERS, individually, and in                           *
his official capacity as the City Manager                  *
of the City of Collegedale, and                            *
                                                           *
THE CITY OF COLLEGEDALE, TENNESSEE,                        *       JURY DEMAND
a municipality.                                            *
                                                           *
       Defendants.                                         *


                                PLAINTIFFS’ WITNESS LIST


       COMES NOW, the Plaintiffs, Kolby Duckett (Officer Duckett), David Schilling (Officer

Schilling), and David Holloway (Corporal Holloway) by and through their counsel, Davis & Hoss,

P.C. pursuant to the Federal Rules of Civil Procedure, and the current Scheduling Order (Doc. 85)

and hereby submits the following final witness list:

           1. E. Bruce Hutchinson (Economic Expert)
               403 Tennessee Avenue
              Signal Mountain, TN 37377
              (423) 314-0578




Case 1:19-cv-00295-CHS Document 103 Filed 09/10/21 Page 1 of 6 PageID #: 466
        2. Lou Reiter (Expert - Law Enforcement)
           Lou Reiter & Associates
           87 Chula Drive
           Jasper, GA 30143
           (404) 242-9069

        3. Kolby Duckett (Plaintiff)
           c/o Counsel Janie Parks Varnell
           Davis & Hoss, P.C.
           850 Fort Wood Street
           Chattanooga, TN 37403

        4. Officer David Schilling (Plaintiff)
           c/o Counsel Janie Parks Varnell
           Davis & Hoss, P.C.
           850 Fort Wood Street
           Chattanooga, TN 37403

        5. Corporal David Holloway (Plaintiff)
           c/o Counsel Janie Parks Varnell
           Davis & Hoss, P.C.
           850 Fort Wood Street
           Chattanooga, TN 37403

        6. Brian Hickman (Defendant)
           c/o Counsel Benjamin Lauderback
           Watson, Roach, Batson & Lauderback
           900 S. Gay Street, Suite 1500
           P.O. Box 131
           Knoxville, TN 37901-0131

        7. Ted Rogers (Defendant)
           c/o Attorney Keith H. Grant
           Robinson, Smith and Well, PLLC
           Suite 700, Republic Centre
           633 Chestnut Street
           Chattanooga, TN 37450

        8. Sergeant Jamie Heath
           c/o Attorney Keith H. Grant
           Robinson, Smith and Well, PLLC
           Suite 700, Republic Centre
           633 Chestnut Street
           Chattanooga, TN 37450




                                             2

Case 1:19-cv-00295-CHS Document 103 Filed 09/10/21 Page 2 of 6 PageID #: 467
        9. Chief Jack Sapp
           c/o Attorney Keith H. Grant
           Robinson, Smith and Well, PLLC
           Suite 700, Republic Centre
           633 Chestnut Street
           Chattanooga, TN 37450

        10. Former Assistant Chief Hardeman
            1350 Chapman Road
            Ringgold, GA 30736

        11. Mike Westfield
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street
            Chattanooga, TN 37450

        12. Corporal Robert Bedell
            c/o Counsel Janie Parks Varnell
            Davis & Hoss, P.C.
            850 Fort Wood Street
            Chattanooga, TN 37403

        13. Commissioner Ethan White
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street
            Chattanooga, TN 37450

        14. Tonya Sadler
            c/o Amanda Dunn
            Houston & Alexander
            3417 Dayton Blvd.
            Chattanooga, TN 37415

        15. Michelle Toro
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street
            Chattanooga, TN 37450

        16. Jordan Long
            600 Market Street

                                              3

Case 1:19-cv-00295-CHS Document 103 Filed 09/10/21 Page 3 of 6 PageID #: 468
           Suite G10
           Chattanooga, TN 37402

        17. Karigan Fulghum
            600 Market Street
            Suite G10
            Chattanooga, TN 37402

        18. Sam Elliott
            4910 Swinyar Drive
            Collegedale, TN 37363

        19. Commissioner Debbie Baker
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street
            Chattanooga, TN 37450

        20. Commissioner Phil Garver
            4910 Swinyar Drive
            Collegedale, TN 37363

        21. Vice Mayor Tim Johnson
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street
            Chattanooga, TN 37450

        22. Mayor Katie Lamb
            4910 Swinyar Drive
            Collegedale, TN 37363

        23. Paul Crosby, Human Resources
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street
            Chattanooga, TN 37450

        24. Kristen Boyd, Human Resources
            c/o Keith H. Grant & Aaron Wells
            Robinson, Smith & Wells, PLLC
            Suite 700, Republic Centre
            633 Chestnut Street

                                          4

Case 1:19-cv-00295-CHS Document 103 Filed 09/10/21 Page 4 of 6 PageID #: 469
           Chattanooga, TN 37450

        25. District Attorney General Neal Pinkston
            600 Market Street, Suite 310
            Chattanooga, TN 37402

        26. Bridgett Lofgren
            Tennessee Bureau of Investigation
            6040 Century Oaks Drive
            Chattanooga, TN 37416

        27. Keith Herron
            Tennessee Bureau of Investigation
            6040 Century Oaks Drive
            Chattanooga, TN

        28. Curtis Bowe
            707 Georgia Avenue, Suite 301
            Chattanooga, TN 37402
            (423) 475-6070

        29. David Barto
            11901 Meadowview Road
            Georgetown, TN 37336

        30. Any witnesses disclosed by any other party that is not objected to by the City and
            Rogers; and

        31. Any witness necessary for rebuttal.

        32. Unidentified records custodians.

     The Plaintiffs hereby reserve the right to amend this Witness List following the
     Defendant’s Expert Disclosures and after the discovery period has ended.




                                               5

Case 1:19-cv-00295-CHS Document 103 Filed 09/10/21 Page 5 of 6 PageID #: 470
                                                      Respectfully submitted,

                                                      DAVIS & HOSS, P.C.

                                                      \s\ Janie Parks Varnell____________
                                                      Janie Parks Varnell, BPR #031256
                                                      Bryan H. Hoss, BPR #021529
                                                      Attorneys for the Plaintiffs
                                                      850 Fort Wood Street
                                                      Chattanooga, TN 37403
                                                      (423) 266-0605
                                                      (423) 266-0687 – Fax
                                                      janie@davis-hoss.com
                                                      bryan@davis-hoss.com

                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

Benjamin K. Lauderback
Brian Bibb
WATSON, ROACH, BATSON, & LAUDERBACK
900 S. Gay Street, Suite 1500
P.O. Box 131
Knoxville, TN 37901-0131
Attorneys for Chief Brian Hickman

Keith H. Grant
Philip Aaron Wells
ROBINSON, SMITH & WELLS, PLLC
Suite 700, Republic Centre
633 Chestnut Street
Chattanooga, TN 37450
Attorneys for City of Collegedale and City Manager Ted Rogers

Dated this the 10th day of September, 2021.


                                                      /s/ Janie Parks Varnell

                                                  6

Case 1:19-cv-00295-CHS Document 103 Filed 09/10/21 Page 6 of 6 PageID #: 471
